Name: Commission Regulation (EEC) No 468/92 of 27 February 1992 amending Regulation No 162/67/EEC on the method of fixing the export refund on flour, groats and meal of wheat and of rye
 Type: Regulation
 Subject Matter: trade policy;  foodstuff
 Date Published: nan

 28 . 2. 92 Official Journal of the European Communities No L 53/ 15 COMMISSION REGULATION (EEC) No 468/92 of 27 February 1992 amending Regulation No 162/67/EEC on the method of fixing the export refund on flour, groats and meal of wheat and of rye THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the markets in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 1 6 thereof, Having regard to Commission Regulation No 162/ 67/EEC of 23 June 1967 on the method of fixing the export refund on flour, groats and meal of wheat and of rye (3), as last amended by Regulation (EEC) No 2849/91 (4), Whereas a provision should be established defining the quantity of barley and wheat necessary for the manufac ­ ture of one tonne of malt ; whereas, therefore, the process sing coefficients in Regulation No 162/67/EEC should be extended to malt, which will require an amendment to the title of that Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Regulation No 162/67/EEC is hereby amended as follows : 1 . The title of Regulation No 162/67/EEC is replaced by the following title : Commission Regulation No 162/67/EEC of 23 June 1967 on the method of fixing the export refund on flour, groats and meal of wheat and of rye and malt. 2. The following paragraphs are added to Article 1 : 6 . When the refund on unroasted malt is being fixed, the quantities of cereals necessary for the manu ­ facture of 1 000 kilograms of this product shall be 1 300 kilograms. 7. When the refund on roasted malt is being fixed, the quantities of cereals necessary for the manufacture of 1 000 kilograms of this product shall be 1 520 kilo ­ grams. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 February 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . O OJ No L 353, 17. 12. 1990, p. 23. (3) OJ No 128, 27. 6. 1967, p. 2574/67 . n OT No L 272. 28. 9 . 1991 , p. 62.